 



Exhibit 10.3
AVANADE INC.
AVANADE VALUATION UNIT GRANT NOTICE — AUSTRALIA
LONG-TERM INCENTIVE PLAN
     Avanade Inc. (the “Company”), pursuant to the Avanade Inc. Long-Term
Incentive Plan (the “Plan”), hereby grants to the undersigned Employee that
number of Avanade Valuation Units (each, a “Unit” and collectively, the “Units”)
set forth below. Each Unit is subject to all of the terms and conditions as set
forth in this Avanade Valuation Unit Grant Notice (the “Grant Notice”) and in
the Avanade Valuation Unit Agreement (“AVU Agreement”) and the Plan, which are
attached to and incorporated into this Grant Notice in their entirety. No
payments will be made by the Company to the Employee named below with respect to
the Units unless the Employee has indicated his or her agreement to such terms
by execution of this Grant Notice and the AVU Agreement.

         
Employee:
       
 
 
 
   
Grant Date:
       
 
       
 
       
Number of Units:
       
 
       
 
       
Base Value (per Unit):
       
 
       
 
       
Vesting Schedule:
  [Twenty-five percent (25%) of the Units will vest on [Date] and on each annual
anniversary thereafter, subject to earlier termination or acceleration as
provided in the Agreement and/or the Plan.]

Additional Terms/Acknowledgement: The undersigned Employee acknowledges receipt
of, and understands and agrees to this Grant Notice, the AVU Agreement, and the
Plan. The Employee further acknowledges that a grant of Units is intended to,
among other things, retain and motivate employees in the long term. As a result,
the grant of Units pursuant to this Grant Notice is in consideration of the
Employee providing his or her services in the future in a way which continues
the Employee’s contribution to the Company’s success. Employee further
acknowledges that the terms and provisions of this Grant Notice, the AVU
Agreement, and the Plan, taken together, set forth the entire understanding
between Employee and the Company regarding the Units and supersede any and all
prior oral and written agreements on the subject. The Employee’s rights and
obligations under the Employee’s contract of employment are not varied in any
way by that understanding.

                      AVANADE INC.   [insert employee name]  
By:
                   
 
         
Its:
      Signature  
 
                   
 
      Date:            
 
                             
Attachments:
  Address:            
 
           
1.
  Avanade Valuation Unit Agreement                
 
           
2.
  Long-Term Incentive Plan   Taxpayer ID:        
 
               

